Oliver, Chief Judge:
This appeal for reappraisement relates to certain bamboo blinds exported from Kobe, Japan,-and entered at the port of New Orleans, La. ""
*479Stipulated facts, upon, which the case has been submitted, establish that the proper basis for appraisement of the present merchandise is export value, as defined in section 402 of the Tariff Act of 1930, as amended, and that such statutory value therefor is the “invoice unit values net packed as reflected by the commercial invoice,” and I so hold.
Judgment will be rendered accordingly.